







FOURTH AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
 

dated as of June 18, 2012
 

 


among
 

MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), LLC
and
MERITOR HEAVY VEHICLE SYSTEMS, LLC,
as Originators,
THE OTHER ORIGINATORS FROM TIME TO TIME PARTY HERETO
MERITOR, INC.,
as Servicer,
and
ARVINMERITOR RECEIVABLES CORPORATION,
as Buyer



701741768 12403015
 
 




--------------------------------------------------------------------------------

CONTENTS
Page



ARTICLE I
AGREEMENT TO PURCHASE AND SELL
2
SECTION 1.1
Agreement To Purchase and Sell
2


SECTION 1.2
Timing of Purchases; Purchases under the Existing Agreement
3


SECTION 1.3
Consideration for Purchases
3


SECTION 1.4
Purchase and Sale Termination Date
3


SECTION 1.5
Intention of the Parties
4





ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
4
SECTION 2.1
Purchase Report
4


SECTION 2.2
Calculation of Purchase Price
5





ARTICLE III
PAYMENT OF PURCHASE PRICE
5
SECTION 3.1
Initial Purchase Price Payment
5


SECTION 3.2
Subsequent Purchase Price Payments
5


SECTION 3.3
Letters of Credit
6


SECTION 3.4
Settlement as to Specific Receivables and Dilution
7


SECTION 3.5
Reconveyance of Receivables
8





ARTICLE IV
CONDITIONS OF PURCHASES
8
SECTION 4.1
Conditions Precedent to this Agreement
8


SECTION 4.2
Certification as to Representations and Warranties
9


SECTION 4.3
Additional Originators
10





ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
10

701741768 12403015

--------------------------------------------------------------------------------

CONTENTS
Page



SECTION 5.1
Existence and Power
10


SECTION 5.2
Company and Governmental Authorization, Contravention
10


SECTION 5.3
Binding Effect of Agreement
11


SECTION 5.4
Accuracy of Information
11


SECTION 5.5
Actions, Suits
11


SECTION 5.6
No Material Adverse Effect
11


SECTION 5.7
Credit and Collection Policy
11


SECTION 5.8
Investment Company Act
11


SECTION 5.9
No Sanctions
11


SECTION 5.10
Transaction Information
11


SECTION 5.11
Taxes
12


SECTION 5.12
Compliance with Applicable Laws
12


SECTION 5.13
Reliance on Separate Legal Identity
12


SECTION 5.14
Perfection
12


SECTION 5.15
Creation of Receivables
12


SECTION 5.16
Enforceability of Contracts
12


SECTION 5.17
Location and Offices
13


SECTION 5.18
[Intentionally omitted.]
13


SECTION 5.19
Names
13


SECTION 5.20
Eligible Receivables
13


SECTION 5.21
Bulk Sales, Margin Regulations, No Fraudulent Conveyance, Investment Buyer
13


SECTION 5.22
Licenses, Contingent Liabilities, and Labor Controversies
13


SECTION 5.23
Ordinary Course of Business
13


SECTION 5.24
Purchase Price
13


SECTION 5.25
Reaffirmation of Representations and Warranties by each Originator
14





ARTICLE VI
COVENANTS OF THE ORIGINATORS
14
SECTION 6.1
Affirmative Covenants
14


SECTION 6.2
Reporting Requirements
15


SECTION 6.3
Negative Covenants
16


SECTION 6.4
Substantive Consolidation
17





ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
19
SECTION 7.1
Rights of the Buyer
19


SECTION 7.2
Responsibilities of the Originators
19


SECTION 7.3
Further Action Evidencing Purchases
20


SECTION 7.4
Application of Collections
20




701741768 12403015


 




--------------------------------------------------------------------------------

CONTENTS
Page





ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
21
SECTION 8.1
Purchase and Sale Termination Events
21


SECTION 8.2
Remedies
21





ARTICLE IX
INDEMNIFICATION
22
SECTION 9.1
Indemnities by the Originators
22





ARTICLE X
MISCELLANEOUS
23
SECTION 10.1
Amendments, etc
23


SECTION 10.2
Notices, etc
24


SECTION 10.3
No Waiver; Cumulative Remedies
24


SECTION 10.4
Binding Effect; Assignability
24


SECTION 10.5
Governing Law
24


SECTION 10.6
Costs, Expenses and Taxes
25


SECTION 10.7
SUBMISSION TO JURISDICTION
25


SECTION 10.8
WAIVER OF JURY TRIAL
25


SECTION 10.9
Captions and Cross References; Incorporation by Reference
26


SECTION 10.10
Execution in Counterparts
26


SECTION 10.11
Acknowledgment and Agreement
26


SECTION 10.12
No Proceeding
26


SECTION 10.13
Limited Recourse
27


SECTION 10.14
Amendment and Restatement of Existing Agreement


27








701741768 12403015

--------------------------------------------------------------------------------


SCHEDULES
Schedule I
Location of Each Originator

Schedule II
Location of Books and Records of Originators

Schedule III
Trade Names

Schedule IV
Actions/Suits



EXHIBITS
Exhibit A
Form of Purchase Report

Exhibit B
Form of Subordinated Note

Exhibit C
Form of Joinder Agreement


--------------------------------------------------------------------------------




This FOURTH AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of June 18, 2012, is entered into by and among MERITOR
HEAVY VEHICLE BRAKING SYSTEMS (USA), LLC, a Delaware limited liability company,
and MERITOR HEAVY VEHICLE SYSTEMS, LLC, a Delaware limited liability company
(together with the other Persons that from time to time become parties hereto as
originators, the “Originators” and each, an “Originator”), MERITOR, INC., an
Indiana corporation (“Meritor”), as initial Servicer (as defined below), and
ARVINMERITOR RECEIVABLES CORPORATION, a Delaware corporation (the “Buyer”).
DEFINITIONS
Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among the Buyer, as seller, Meritor, as initial servicer (in such
capacity, the “Servicer”), the various Purchasers and Purchaser Agents from time
to time party thereto, and PNC Bank, National Association, as Administrator.
BACKGROUND:
1.The Originators generate Receivables in the ordinary course of their
businesses. The Originators wish to sell such Receivables to the Buyer, and the
Buyer is willing to purchase such Receivables from the Originators, on the terms
and subject to the conditions set forth herein.
2.    The Buyer and the Originators are parties to a Third Amended and Restated
Purchase and Sale Agreement, dated as of September 8, 2009, as amended prior to
the date hereof (the “Existing Agreement”). As contemplated by the Existing
Agreement, the Buyer previously entering into a financing arrangement evidenced
by a Loan and Security Agreement, dated as of September 8, 2009, among the
Buyer, as borrower, Ally Commercial Finance LLC (f/k/a GMAC Commercial Finance
LLC) as agent and lender, and the lenders and other parties from time to time
party thereto (such financing arrangement, the “Ally Securitization”). On or
about the date hereof, the Buyer has terminated the Ally Securitization and paid
all its obligations thereunder in full.
3.    Concurrently herewith, the Buyer is entering into the Receivables Purchase
Agreement.
4.    In connection with the termination of the Ally Securitization and the
Buyer’s entry into the Receivables Purchase Agreement, the parties hereto desire
to amend and restate the Existing Agreement on the terms and subject to the
conditions set forth herein.
5.    The Buyer previously issued to each Originator a “Subordinated Note”
defined in, and pursuant to the terms of, the Existing Agreement (each, an
“Existing Subordinated Note”). In connection with this Agreement, each Existing
Subordinated Note is being amended, restated and superseded in its entirety by
the Subordinated Notes being issued by the Buyer to the Originators hereunder.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:
ARTICLE I
AGREEMENT TO PURCHASE AND SELL

701741768 12403015
 




--------------------------------------------------------------------------------




SECTION 1.1    Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:
(a)    each Receivable of such Originator that existed and was owing to such
Originator at the closing of such Originator’s business on the Cut-off Date (as
defined below) if such Receivable has not been sold to Buyer under the Existing
Agreement;
(b)    each Receivable generated by such Originator from and including the
Cut-off Date to but excluding the Purchase and Sale Termination Date;
(c)    all rights to, but not the obligations of, such Originator under all
Related Security with respect to any of the foregoing Receivables;
(d)    all monies due or to become due to such Originator with respect to any of
the foregoing;
(e)    all books and records of such Originator to the extent related to any of
the foregoing;
(f)    all Collections and other proceeds and products of any of the foregoing
(each as defined in the UCC) that are or were received by such Originator on or
after the Cut-off Date, including, without limitation, all funds which either
are received by such Originator, the Buyer or the Servicer from or on behalf of
the Obligors in payment of any amounts owed (including, without limitation,
invoice price, finance charges, interest and all other charges) in respect of
any of the above Receivables or are applied to such amounts owed by the Obligors
(including, without limitation, any insurance payments that such Originator, the
Buyer or the Servicer applies in the ordinary course of its business to amounts
owed in respect of any of the above Receivables, and net proceeds of sale or
other disposition of repossessed goods or other collateral or property of the
Obligors in respect of any of the above Receivables or any other parties
directly or indirectly liable for payment of such Receivables); and
(g)    all rights, remedies, powers, privileges, title and interest (but not
obligations) in and to each lock-box address and all Lock-Box Accounts, into
which any Collections or other proceeds with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC).
All purchases hereunder shall be made without recourse, but shall be made
pursuant to, and in reliance upon, the representations, warranties and covenants
of the Originators set forth in this Agreement. No obligation or liability to
any Obligor on any Receivable is intended to be assumed by the Buyer hereunder,
and any such assumption is expressly disclaimed. The Buyer’s foregoing
commitment to purchase Receivables and the property, proceeds and rights
described in clauses (c) through (g) (collectively, the “Related Rights”) is
herein called the “Purchase Facility.”
As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, June 15, 2012, and (b) with respect to any Originator
that first becomes a party hereto after the date hereof, the calendar day prior
to the date on which such Originator becomes a party hereto or such other date
as the Buyer and such Originator agree to in writing.

701741768 12403015
 




--------------------------------------------------------------------------------




For the avoidance of doubt, the parties acknowledge and agree that the
Receivables sold and purchased hereunder do not include Excluded Receivables.
SECTION 1.2    Timing of Purchases; Purchases under the Existing Agreement.
(a)    Closing Date Purchases. Each Originator’s entire right, title and
interest in each Receivable that existed and was owing to such Originator at the
Cut-off Date and all Related Rights with respect thereto automatically shall be
deemed to have been sold by such Originator to the Buyer on the Closing Date.
(b)    Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated by each
Originator shall be, and shall be deemed to have been sold by such Originator to
the Buyer immediately (and without further action) upon the creation of such
Receivable.
(c)    Purchases under the Existing Agreement. Each of the Buyer and the
Originators hereby ratifies and confirms each of the purchases and sales of
“Accounts”, “Related Security”, “Lock-Box Accounts” and proceeds thereof (in
each case, as defined in the Existing Agreement) made from time to time prior to
the effectiveness of this Agreement under the Existing Agreement. From and after
the effectiveness of this Agreement, each such prior purchase and sale, and the
rights and obligations of the Buyer and the Originators in respect thereof,
shall be subject to the terms of this Agreement.
SECTION 1.3    Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators in accordance with Article III.
SECTION 1.4    Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date
immediately following the day on which the Originators shall have given written
notice to the Buyer, the Administrator and each Purchaser Agent at or prior to
10:00 a.m. (New York City time) that the Originators desire to terminate this
Agreement.

701741768 12403015
 




--------------------------------------------------------------------------------




SECTION 1.5    Intention of the Parties. It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement (or the Existing Agreement) of the Receivables and
Related Rights, including without limitation, all Receivables, if any,
constituting general intangibles as defined in the UCC, and all Related Rights
be construed as a valid and perfected sale and absolute assignment (without
recourse except as provided herein) of such Receivables and Related Rights by
such Originator to the Buyer (rather than the grant of a security interest to
secure a debt or other obligation of such Originator) and that the right, title
and interest in and to such Receivables and Related Rights conveyed to the Buyer
be prior to the rights of and enforceable against all other Persons at any time,
including, without limitation, lien creditors, secured lenders, purchasers and
any Person claiming through such Originator. However, if, contrary to the mutual
intent of the parties, any conveyance of Receivables and Related Rights,
including without limitation any Receivables constituting general intangibles,
is not construed to be both a valid and perfected sale and absolute assignment
of such Receivables and Related Rights, and a conveyance of such Receivables and
Related Rights that is prior to the rights of and enforceable against all other
Persons at any time, including without limitation lien creditors, secured
lenders, purchasers and any Person claiming through such Originator, then, it is
the intent of such Originator and the Buyer that (i) this Agreement also shall
be deemed to be, and hereby is, a security agreement within the meaning of the
UCC; and (ii) such Originator shall be deemed to have granted to the Buyer as of
the date of this Agreement, and such Originator hereby grants to the Buyer a
security interest in, to and under all of such Originator’s right, title and
interest in and to: (A) the Receivables and the Related Rights now existing and
hereafter created by such Originator transferred or purported to be transferred
hereunder or under the Existing Agreement, (B) all monies due or to become due
and all amounts received with respect thereto, (C) all books and records of such
Originator to the extent related to any of the foregoing, (D) all rights,
remedies, powers, privileges, title and interest (but not obligations) of such
Originator in and to each lock-box address and account (including, without
limitation, all related Lock-Box Accounts) to which Collections or other
proceeds with respect to such Receivables are sent, all amounts on deposit
therein, and any related investment property acquired with any such collections
or other proceeds (as such term is defined in the applicable UCC) and (E) all
proceeds and products of any of the foregoing to secure all of such Originator’s
obligations hereunder.
ARTICLE II    

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
SECTION 2.1    Purchase Report. On the Closing Date and on each date when a
Monthly Information Package is due to be delivered under the Receivables
Purchase Agreement (each such date, a “Monthly Purchase Report Date”), the
Servicer shall deliver to the Buyer and each Originator a report in
substantially the form of Exhibit A (each such report being herein called a
“Purchase Report”) setting forth, among other things:
(a)    Receivables purchased by the Buyer from each Originator on the Closing
Date (in the case of the Purchase Report to be delivered on the Closing Date);
(b)    Receivables purchased by the Buyer from each Originator during the Fiscal
Month immediately preceding such Monthly Purchase Report Date (in the case of
each subsequent Purchase Report); and
(c)    the calculations of reductions of the Purchase Price for any Receivables
as provided in Section 3.4(a) and (b).

701741768 12403015
 




--------------------------------------------------------------------------------




SECTION 2.2    Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator for the Receivables that are purchased hereunder from such
Originator shall be determined in accordance with the following formula:
PP
=
OB x FMVD
where:
 
 
PP
=
Purchase Price for each Receivable as calculated on the relevant Payment Date.
OB
=
The Outstanding Balance of such Receivable on the relevant Payment Date.
FMVD
=
98.25% representing a 175 basis point fair market value discount for uncertainty
of payment and the time value of money.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.
ARTICLE III    

PAYMENT OF PURCHASE PRICE
SECTION 3.1    Initial Purchase Price Payment. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to pay to each
Originator the Purchase Price for the purchase to be made from such Originator
on the Closing Date partially in cash (in an amount to be agreed between the
Buyer and such Originator and set forth in the initial Purchase Report) and
partially by issuing a promissory note in the form of Exhibit B to such
Originator (each such promissory note, as it may be amended, supplemented,
endorsed or otherwise modified from time to time, together with all promissory
notes issued from time to time in substitution therefor or renewal thereof in
accordance with the Transaction Documents, each being herein called a
“Subordinated Note”) with an initial principal balance equal to the remaining
Purchase Price payable to such Originator plus the outstanding principal
balance, if any, of such Originator’s Existing Subordinated Note. For the
avoidance of doubt, the foregoing Purchase Price shall be payable by the Buyer
to the Originators only to the extent that it has not previously been paid by
the Buyer pursuant to the Existing Agreement.
SECTION 3.2    Subsequent Purchase Price Payments. On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Buyer shall pay to each Originator the Purchase
Price for the Receivables generated by such Originator on such Payment Date:
(a)    First, in cash to the extent the Buyer has cash available therefor (and
such payment is not prohibited under the Receivables Purchase Agreement) and/or,
if requested by such Originator, by causing the LC Bank to issue one or more
Letters of Credit in accordance with Section 3.3 and on the terms and subject to
the conditions of this Article III and the Receivables Purchase Agreement;

701741768 12403015
 




--------------------------------------------------------------------------------




(b)    Second, to the extent any portion of the Purchase Price remains unpaid
(for the avoidance of doubt, no portion of the Purchase Price as to which a
Letter of Credit has been issued in accordance with Section 3.3 and on the terms
and subject to the conditions of this Article III and the Receivables Purchase
Agreement shall be deemed to remain unpaid), the principal amount outstanding
under the applicable Subordinated Note shall be automatically increased by an
amount equal to such remaining Purchase Price.
The Servicer shall make all appropriate record keeping entries with respect to
each of the Subordinated Notes to reflect the foregoing payments and reductions
made pursuant to Section 3.3, and the Servicer’s books and records shall
constitute rebuttable presumptive evidence of the principal amount of, and
accrued interest on, each of the Subordinated Notes at any time. Each Originator
hereby irrevocably authorizes the Servicer to mark the Subordinated Notes
“CANCELED” and to return such Subordinated Notes to the Buyer upon the final
payment thereof after the occurrence of the Purchase and Sale Termination Date.
SECTION 3.3    Letters of Credit.
(a)    An Originator may request that the Purchase Price for Receivables sold on
a Payment Date be paid by the Buyer procuring the issuance of a Letter of Credit
by the LC Bank. Upon the request of an Originator, and on the terms and
conditions for issuing Letters of Credit under the Receivables Purchase
Agreement (including any limitations therein on the amount of any such
issuance), the Buyer agrees to cause the LC Bank to issue, on the Payment Dates
specified by such Originator, Letters of Credit in favor of the beneficiaries
specified by such Originator. The aggregate stated amount of the Letters of
Credit being issued on any Payment Date on behalf of any Originator shall
constitute a credit against the aggregate Purchase Price payable by the Buyer to
such Originator on such Payment Date pursuant to Section 3.2. To the extent that
the aggregate stated amount of the Letters of Credit being issued on any Payment
Date exceeds the aggregate Purchase Price payable by the Buyer to an Originator
on such Payment Date, such excess shall be deemed to be a (i) reduction in the
outstanding principal balance of (and, to the extent necessary, the accrued but
unpaid interest on) the Subordinated Note payable to such Originator and/or (ii)
a reduction in the Purchase Price payable on the Payment Dates immediately
following the date any such Letter of Credit is issued. In the event that any
such Letter of Credit issued pursuant to this Section 3.3 (i) expires or is
cancelled or otherwise terminated with all or any portion of its stated amount
undrawn, (ii) has its stated amount decreased (for a reason other than a drawing
having been made thereunder) or (iii) the Buyer’s Reimbursement Obligation in
respect thereof is reduced for any reason other than by virtue of a payment made
in respect of a drawing thereunder, then an amount equal to such undrawn amount
or such reduction, as the case may be, shall either be paid in cash to such
Originator on the next Payment Date or, if the Buyer does not then have cash
available therefor, shall be deemed to be added to the outstanding principal
balance of the Subordinated Note issued to such Originator. Under no
circumstances shall the Originator (or any Affiliate thereof (other than the
Buyer)) have any reimbursement or recourse obligations in respect of any Letter
of Credit.
(b)    In the event that any Originator requests that any purchases be paid for
by the issuance of a Letter of Credit hereunder, such Originator shall on a
timely basis provide the Buyer with such information as is necessary for the
Buyer to obtain such Letter of Credit from the LC Bank, and shall notify the
Buyer, the Servicer, and the Administrator of the allocations described in
clause (a) above. Such allocations shall be binding on the Buyer and the
Originator, absent manifest error.

701741768 12403015
 




--------------------------------------------------------------------------------




(c)    Each Originator agrees to be bound by the terms of each Letter of Credit
Application referenced in the Receivables Purchase Agreement and that the Letter
of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Bank or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590), and any amendments or revisions thereof
adhered to by the LC Bank, as determined by the LC Bank, in each case subject to
the terms and conditions set forth in the Receivables Purchase Agreement.
SECTION 3.4    Settlement as to Specific Receivables and Dilution.
(a)    If, (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Sections 5.14
and 5.20 are not true with respect to such Receivable or (ii) as a result of any
action or inaction (other than solely as a result of the failure to collect such
Receivable due to a discharge in bankruptcy or similar insolvency proceeding or
other credit related reasons with respect to the relevant Obligor) of such
Originator, on any subsequent day, any of such representations or warranties set
forth in Sections 5.14 or 5.20 is not true with respect to such Receivable, then
the Purchase Price for such Receivable shall be reduced by an amount equal to
the Outstanding Balance of such Receivable and shall be accounted to such
Originator as provided in clause (c) below; provided, that if the Buyer
thereafter receives payment on account of the Outstanding Balance of such
Receivable, the Buyer promptly shall deliver such funds to such Originator.
(b)    If, on any day, the Outstanding Balance of any Receivable purchased
hereunder is reduced or adjusted as a result of any defective, rejected or
returned goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by any Originator, the Buyer or the Servicer
(of any Affiliate thereof) or any setoff or dispute between any Originator or
the Servicer and an Obligor as indicated on the books of the Buyer, then the
Purchase Price with respect to such Receivable shall be reduced by the amount of
such net reduction and shall be accounted to such Originator as provided in
clause (c) below.
(c)    Any reduction in the Purchase Price of any Receivable pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables) to create a Purchase Price sufficient to so apply such credit
against, the amount of such credit:
(i)
to the extent of any outstanding principal balance under the Subordinated Note
payable to such Originator, shall be deemed to be a payment under, and shall be
deducted from the principal amount outstanding under, the Subordinated Note
payable to such Originator; and

(ii)
after making any deduction pursuant to clause (i) above, shall be paid in cash
to the Buyer by such Originator in the manner and for application as described
in the following proviso;     

provided, further, that at any time (y) when a Termination Event or an Unmatured
Termination Event exists under the Receivables Purchase Agreement or (z) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Buyer by deposit in immediately
available funds into a Lock-Box Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.

701741768 12403015
 




--------------------------------------------------------------------------------




SECTION 3.5    Reconveyance of Receivables. In the event that the Purchase Price
of a Receivable has been reduced to zero, and the credit for such reduction has
been applied pursuant to Section 3.4, the Buyer shall reconvey such Receivable
to such Originator, without representation or warranty, but free and clear of
all liens, security interests, charges, and encumbrances created by the Buyer.
ARTICLE IV    

CONDITIONS OF PURCHASES
SECTION 4.1    Conditions Precedent to this Agreement. The effectiveness of this
Agreement is subject to the condition precedent that the Buyer and the
Administrator (as the Buyer’s assignee) shall have received, on or before the
Closing Date, the following, each (unless otherwise indicated) dated the Closing
Date, and each in form and substance satisfactory to the Buyer and the
Administrator (as the Buyer’s assignee):
(a)    A copy of the resolutions of the board of directors or managers of each
Originator approving this Agreement and the other Transaction Documents to be
executed and delivered by it and the transactions contemplated hereby and
thereby, certified by the Secretary or Assistant Secretary of such Originator;
(b)    Good standing certificates for each Originator issued as of a recent date
acceptable to the Buyer and the Administrator (as the Buyer’s assignee) by the
Secretary of State (or similar official) of the jurisdiction of such
Originator’s organization and each jurisdiction where such Originator is
qualified to transact business;
(c)    A certificate of the Secretary or Assistant Secretary of each Originator
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign this Agreement and the other Transaction Documents to be
executed and delivered by it (on which certificate the Servicer, the Buyer and
the Administrator (as the Buyer’s assignee) may conclusively rely until such
time as the Servicer, the Buyer and the Administrator (as the Buyer’s assignee)
shall receive from such Person a revised certificate meeting the requirements of
this clause (c));
(d)    The certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State of the jurisdiction of such
Originator’s organization as of a recent date acceptable to the Administrator,
together with a copy of the by-laws or limited liability company agreement of
such Originator (including all amendments and modifications thereto), as
applicable, each duly certified by the Secretary or an Assistant Secretary of
such Originator;
(e)    Proper financing statements (Form UCC-1) that have been duly authorized
and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Administrator, for the benefit of the Purchasers, as
secured party/assignee) of the Receivables generated by such Originator as may
be necessary or, in the Buyer’s or the Administrator’s opinion, desirable under
the UCC of all appropriate jurisdictions to perfect the Buyer’s ownership
interest in such Receivables and such other rights, accounts, instruments and
moneys (including, without limitation, Related Security) in which an ownership
or security interest has been assigned to it hereunder;

701741768 12403015
 




--------------------------------------------------------------------------------




(f)    A written search report from a Person satisfactory to the Buyer and the
Administrator (as the Buyer’s assignee) listing all effective financing
statements that name the Originators as debtors or sellers and that are filed in
all jurisdictions in which filings may be made against such Person pursuant to
the applicable UCC, together with copies of such financing statements (none of
which, except for those described in the foregoing clause (e) (and/or released
or terminated as the case may be prior to the date hereof), shall cover any
Receivable or any Related Rights which are to be sold to the Buyer hereunder),
and tax and judgment lien search reports (including, without limitation, liens
of the Pension Benefit Guaranty Corporation) from a Person satisfactory to the
Buyer and the Administrator (as the Buyer’s assignee) showing no evidence of
such liens filed against any Originator;
(g)    Favorable opinions of counsel to the Originators, in form and substance
satisfactory to the Buyer and the Administrator;
(h)    Copies of a Subordinated Note in favor of each Originator, duly executed
by the Buyer; and
(i)    Evidence (i) of the execution and delivery by each of the parties thereto
of each of the other Transaction Documents to be executed and delivered by it in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Buyer’s and the Administrator’s (as the Buyer’s assignee)
satisfaction.
SECTION 4.2    Certification as to Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties contained in Article V, as from time to time
amended in accordance with the terms hereof, are true and correct on and as of
such day, with the same effect as though made on and as of such day (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date).
SECTION 4.3    Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer and the
Administrator (which consents may be granted or withheld in their sole
discretion); provided that the following conditions are satisfied on or before
the date of such addition:
(a)    the Servicer shall have given the Buyer and the Administrator at least
thirty days’ prior written notice of such proposed addition and the identity of
the proposed additional Originator and shall have provided such other
information with respect to such proposed additional Originator as the
Administrator may reasonably request;
(b)    such proposed additional Originator has executed and delivered to the
Buyer and the Administrator an agreement substantially in the form attached
hereto as Exhibit C (a “Joinder Agreement”);
(c)    such proposed additional Originator has delivered to the Buyer and the
Administrator (as the Buyer’s assignee) each of the documents with respect to
such Originator described in Sections 4.1 and 4.2, in each case in form and
substance satisfactory to the Buyer, the Administrator (as the Buyer’s
assignee); and
(d)    no Purchase and Sale Termination Date or Unmatured Purchase and Sale
Termination Date shall have occurred and be continuing.

701741768 12403015
 




--------------------------------------------------------------------------------




ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator hereby represents and warrants with respect to itself
that each representation and warranty concerning it or the Receivables sold by
it hereunder, that is contained in the Receivables Purchase Agreement is true
and correct, and hereby makes the representations and warranties set forth in
this Article V:
SECTION 5.1    Existence and Power. Such Originator is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where failure to have
such licenses, authorizations, consents or approvals would not be reasonably
expected to have a Material Adverse Effect.
SECTION 5.2    Company and Governmental Authorization, Contravention. The
execution, delivery and performance by such Originator of this Agreement are
within such Originator’s company powers, have been duly authorized by all
necessary company action, require no action by or in respect of, or filing with
(other than the filing of the UCC financing statements and continuation
statements contemplated hereunder and disclosures and filings under applicable
securities laws), any governmental body, agency or official, and, do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the organizational documents of such Originator or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
such Originator or result in the creation or imposition of any lien (other than
liens in favor of the Buyer and Administrator under the Transaction Documents)
on assets of such Originator or any of its Subsidiaries.
SECTION 5.3    Binding Effect of Agreement. This Agreement and each of the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of such Originator enforceable against such Originator in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.
SECTION 5.4    Accuracy of Information. All information heretofore furnished by
such Originator to the Buyer, the Administrator, any Purchaser Agent or any
Purchaser pursuant to or in connection with this Agreement or any other
Transaction Document or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished by such Originator to the Buyer, the
Administrator, any Purchaser Agent or any Purchaser in writing pursuant to this
Agreement or any Transaction Document will be, true and accurate in all material
respects on the date such information is stated or certified.
SECTION 5.5    Actions, Suits. Except as described on Schedule IV hereto, there
are no actions, suits or proceedings pending or, to the best of such
Originator’s knowledge, threatened against or affecting such Originator or any
of its Affiliates or their respective properties, in or before any court,
arbitrator or other body, which could reasonably be expected to have a Material
Adverse Effect.
SECTION 5.6    No Material Adverse Effect. Since April 30, 2012 there has been
no Material Adverse Effect on such Originator.

701741768 12403015
 




--------------------------------------------------------------------------------




SECTION 5.7    Credit and Collection Policy. Such Originator has complied in all
material respects with its Credit and Collection Policy with regard to each
Receivable originated by such Originator.
SECTION 5.8    Investment Company Act. Such Originator is not an “investment
company,” or a company “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
SECTION 5.9    No Sanctions. Such Originator is not a Sanctioned Person. To such
Originator’s knowledge, no Obligor was a Sanctioned Person at the time of
origination of any Receivable owing by such Obligor. Such Originator and its
Affiliates:  (i) have less than 15% of their assets in Sanctioned Countries; and
(ii) derive less than 15% of their operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries.  Neither such
Originator nor any of its Subsidiaries engages in activities related to
Sanctioned Countries except for such activities as are (A) specifically or
generally licensed by OFAC, or (B) otherwise in compliance with OFAC’s sanctions
regulations.
SECTION 5.10    Transaction Information. None of such Originator, any Affiliate
of such Originator or any third party with which such originator or any
Affiliate thereof has contracted, has delivered, in writing or orally, to any
Rating Agency providing or proposing to provide a rating to, or monitoring a
rating of, any Notes, any Transaction Information without providing such
Transaction Information to the applicable Purchaser Agent prior to delivery to
such Rating Agency and has not participated in any oral communications with
respect to Transaction information with any Rating Agency without the
participation of such Purchaser Agent.
SECTION 5.11    Taxes. Such Originator has filed or caused to be filed all U.S.
federal income tax returns and all other material returns, statements, forms and
reports for taxes, domestic or foreign, required to be filed by it and has paid
all taxes payable by it which have become due or any assessments made against it
or any of its property and all other taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority, except any taxes, fees or
other charges that are being contested in good faith by appropriate proceedings
and for which the such Originator has set aside on its books adequate reserves.
SECTION 5.12    Compliance with Applicable Laws. Such Originator is in
compliance with the requirements of all applicable laws, rules, regulations and
orders of all governmental authorities except to the extent that the failure to
comply would not be reasonably expected to have a Material Adverse Effect. In
addition, no Receivable sold hereunder contravenes any laws, rules or
regulations applicable thereto or to such Originator.
SECTION 5.13    Reliance on Separate Legal Identity. Such Originator
acknowledges that each of the Purchasers, the Purchaser Agents and the
Administrator are entering into the Transaction Documents to which they are
parties in reliance upon the Buyer’s identity as a legal entity separate from
such Originator.

701741768 12403015
 




--------------------------------------------------------------------------------




SECTION 5.14    Perfection. Immediately preceding its sale of each Receivable
hereunder, such Originator was the owner of such Receivable sold or purported to
be sold, as the case may be, free and clear of any Adverse Claims (after giving
effect to the Intercreditor Agreement), and each such sale hereunder constitutes
a valid sale, transfer and assignment of all of such Originator’s right, title
and interest in, to and under the Receivables sold by it, free and clear of any
Adverse Claims. On or before the date hereof and before the generation by such
Originator of any new Receivable to be sold or otherwise conveyed hereunder, all
financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Buyer’s ownership interest in such
Receivable against all creditors of and purchasers from such Originator will
have been duly filed in each filing office necessary for such purpose, and all
filing fees and taxes, if any, payable in connection with such filings shall
have been paid in full.
SECTION 5.15    Creation of Receivables. Such Originator has exercised at least
the same degree of care and diligence in the creation of the Receivables sold or
otherwise transferred hereunder as it has exercised in connection with the
creation of receivables originated by it and not so transferred hereunder.
SECTION 5.16    Enforceability of Contracts. Each Contract related to any
Receivable sold by such Originator hereunder is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
outstanding balance of such Receivable, enforceable against the Obligor in
accordance with its terms, without being subject to any defense, deduction,
offset or counterclaim and such Originator has fully performed its obligations
under such Contract.
SECTION 5.17    Location and Offices. As of the date hereof, such Originator’s
location (as such term is defined in the applicable UCC) is as set forth on
Schedule I hereto, and such location has not been changed for at least four
months before the date hereof. The offices where such Originator keeps all
records concerning the Receivables are located at the addresses set forth on
Schedule II hereto or such other locations of which the Buyer and the
Administrator (as the Buyer’s assignee) has been given written notice in
accordance with the terms hereof.
SECTION 5.18    [Intentionally omitted.]
SECTION 5.19    Names. Except as described in Schedule III, such Originator has
not used any corporate or company names, tradenames or assumed names other than
its name set forth on the signature pages of this Agreement.
SECTION 5.20    Eligible Receivables. Each Receivable listed as an Eligible
Receivable or included as an “Eligible Receivable” in the calculation of the Net
Receivables Pool Balance in any Information Package delivered to the
Administrator is an Eligible Receivable as of the effective date of the
information reported in such Information Package.
SECTION 5.21    Bulk Sales, Margin Regulations, No Fraudulent Conveyance,
Investment Buyer. No transaction contemplated hereby requires compliance with or
will become subject to avoidance under any bulk sales act or similar law. No use
of funds obtained by such Originator hereunder will conflict with or contravene
Regulation T, U or X of the Federal Reserve Board. No purchase hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.
SECTION 5.22    Licenses, Contingent Liabilities, and Labor Controversies.

701741768 12403015
 




--------------------------------------------------------------------------------




(a)    Such Originator has not failed to obtain any licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business to the extent material to the
operation of such Originator’s business.
(b)    There are no labor controversies pending against such Originator that
have had (or could be reasonably expected to have) a Material Adverse Effect.
SECTION 5.23    Ordinary Course of Business. If notwithstanding the stated
intentions of the parties, the transactions contemplated hereby are
characterized as loans secured by the Receivables and Related Rights, then each
remittance of Collections to the Buyer under this Agreement will have been (i)
in payment of a debt incurred by such Originator in the ordinary course of
business or financial affairs of such Originator and the Buyer and (ii) made in
the ordinary course of business or financial affairs of such Originator and the
Buyer.
SECTION 5.24     Purchase Price. Each sale by such Originator to Buyer of an
interest in Receivables has been made for “reasonably equivalent value” (as such
term is used in Section 548 of the Bankruptcy Code) and not for or on account of
“antecedent debt” (as such term is used in Section 547 of the Bankruptcy Code)
owed by such Originator to Buyer.
SECTION 5.25    Reaffirmation of Representations and Warranties by each
Originator. On each day that a new Receivable is created, and when sold to the
Buyer hereunder, such Originator shall be deemed to have certified that all
representations and warranties set forth in this Article V are true and correct
on and as of such day (except for representations and warranties which apply as
to an earlier date (in which case such representations and warranties shall be
true and correct as of such earlier date)).
ARTICLE VI    

COVENANTS OF THE ORIGINATORS
SECTION 6.1    Affirmative Covenants. From the date hereof until the first day
following the Purchase and Sale Termination Date, each Originator will, unless
the Administrator and the Buyer shall otherwise consent in writing:
(a)    General Information. Such Originator shall furnish to the Buyer and the
Administrator such information as such Person may from time to time reasonably
request.

701741768 12403015
 




--------------------------------------------------------------------------------




(b)    Furnishing of Information and Inspection of Records. Such Originator will
furnish to the Buyer and the Administrator from time to time such information
with respect to the Receivables as such Person may reasonably request. Such
Originator will at any time and from time to time during regular business hours
with reasonable prior written notice (i) permit the Buyer and the Administrator,
or their respective agents or representatives, (A) to examine and make copies of
and abstracts from all books and records relating to the Receivables or other
Pool Assets and (B) to visit the offices and properties of such Originator for
the purpose of examining such books and records, and to discuss matters relating
to the Receivables, other Related Rights or such Originator’s performance
hereunder or under the other Transaction Documents to which it is a party with
any of the officers, directors, employees or independent public accountants of
such Originator (provided that representatives of such Originator are present
during such discussions) having knowledge of such matters and (ii)  without
limiting the provisions of clause (i) above, from time to time during regular
business hours, upon reasonable prior written notice from the Buyer or the
Administrator, permit certified public accountants or other auditors acceptable
to the Administrator to conduct, a review of its books and records with respect
to the Receivables.
(c)    Keeping of Records and Books. Such Originator will have and maintain (i)
administrative and operating procedures (including an ability to recreate
records if originals are destroyed), (ii) adequate facilities, personnel and
equipment and (iii) all records and other information reasonably necessary for
collection of the Receivables originated by such Originator (including records
adequate to permit the daily identification of each new such Receivable and all
Collections of, and adjustments to, each existing such Receivable). Such
Originator will give the Buyer and the Administrator at least 30 days’ prior
written notice of any change in such administrative and operating procedures
that causes them to be materially different from the procedures described to the
Buyer and the Administrator on or before the date hereof as such Originator’s
then existing or planned administrative and operating procedures for collecting
Receivables.
(d)    Performance and Compliance with Receivables and Contracts. Such
Originator will at its expense timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under all Contracts or other documents or agreements related to the Receivables.
(e)    Credit and Collection Policy. Such Originator will comply in all material
respects with its Credit and Collection Policy in regard to each Receivable
originated by it and any related Contract or other related document or
agreement.
(f)    Receivable Purchase Agreement. Such Originator will perform and comply
with each covenant and other undertaking in the Receivables Purchase Agreement
that the Buyer undertakes to cause such Originator to perform, subject to any
grace periods for such performance provided for in the Receivables Purchase
Agreement.    
(g)    Preservation of Existence. Such Originator shall preserve and maintain
its existence as a corporation, partnership or limited liability company, as
applicable, and all rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification would be reasonably expected to have a
Material Adverse Effect.

701741768 12403015
 




--------------------------------------------------------------------------------




(h)    Location of Records. Such Originator will keep its location (as such term
is defined in the applicable UCC), and the offices where it keeps its records
concerning or related to Receivables, at the address(es) referred to in Schedule
I or Schedule II, respectively, or, upon 30 days’ prior written notice to the
Buyer and the Administrator (as the Buyer’s assignee), at such other locations
in jurisdictions where all action required by Section 7.3 shall have been taken
and completed.
(i)    Post Office Boxes. On or prior to the date hereof, if requested by the
Servicer such Originator will deliver to the Servicer (on behalf of the Buyer) a
certificate from an authorized officer of such Originator to the effect that (i)
the name of the renter of all post office boxes into which Collections may from
time to time be mailed are in the name of the Buyer (unless such post office
boxes are in the name of the relevant Lock-Box Banks) and (ii) all relevant
postmasters have been notified that each of the Servicer and the Administrator
are authorized to collect mail delivered to such post office boxes (unless such
post office boxes are in the name of the relevant Lock-Box Banks).
(j)    Preservation of Security Interest. Such Originator will take (and cause
the Servicer to take) any and all action as the Administrator may require to
preserve and maintain the perfection and priority of the security interest of
the Administrator (on behalf of the Purchasers and as assignee of the Buyer) in
the Receivables and Related Rights.
SECTION 6.2    Reporting Requirements. From the date hereof until the first day
following the Purchase and Sale Termination Date, each Originator will, unless
the Buyer and the Administrator shall otherwise consent in writing, furnish to
the Buyer and the Administrator:
(a)    Purchase and Sale Termination Events. As soon as possible, and in any
event within two (2) Business Days after such Originator becomes aware of the
occurrence of each Purchase and Sale Termination Event or each event which with
notice or the passage of time or both would become a Purchase and Sale
Termination Event (an “Unmatured Purchase and Sale Termination Event”), a
written statement of the chief financial officer, chief executive officer or
president of such Originator describing such Purchase and Sale Termination Event
or Unmatured Purchase and Sale Termination Event and the action that such
Originator proposes to take with respect thereto, in each case in reasonable
detail;
(b)    Proceedings. As soon as possible and in any event within five (5)
BusinessDays after such Originator becomes aware thereof, written notice of
(i) litigation, investigation or proceeding of the type described in Section 5.5
not previously disclosed to the Buyer or the Administrator which could be
expected to have a Material Adverse Effect, and (ii) all material adverse
developments that have occurred with respect to any previously disclosed
litigation, proceedings and investigations; and
(c)    Other. Promptly, from time to time, such other information, documents,
records or reports respecting the Receivables or the conditions or operations,
financial or otherwise, of such Originator as the Buyer and the Administrator
may from time to time reasonably request in order to protect the interests of
the Buyer, the Purchasers, the Purchaser Agents or the Administrator under or as
contemplated by the Transaction Documents.
SECTION 6.3    Negative Covenants. From the date hereof until the first date
following the Purchase and Sale Termination Date when no Aggregate Capital or
Discount with respect to the Purchased Interest remains outstanding and all
obligations of such Originator to the Buyer and its assigns have been satisfied
in full, each Originator agrees that, unless the Buyer and the Administrator
shall otherwise consent in writing, it shall not:

701741768 12403015
 




--------------------------------------------------------------------------------




(a)    Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Receivable sold or otherwise conveyed or purported to be
sold or otherwise conveyed hereunder or related Contract or Related Security, or
any interest therein, or any Collections thereon, or assign any right to receive
income in respect thereof, except to the extent such Receivable has been
reconveyed to the Originator under Section 3.5.
(b)    Extension or Amendment of Receivables. Except as otherwise permitted in
Section 4.2(a) of the Receivables Purchase Agreement and the applicable Credit
and Collection Policy, make any modification with respect to the terms of any
Receivable in any material respect generated by it that is sold or otherwise
conveyed hereunder, or amend, modify or waive, in any material respect, the
provisions of any Contract related thereto.
(c)    Change in Business or Credit and Collection Policy. (i) Make any change
in the character of its business, which change could impair the collectibility
of any Pool Receivable or (ii) make any change in its Credit and Collection
Policy that would reasonably be expected to materially adversely affect the
collectibility of the Receivables, the enforceability of any related Contract or
its ability to perform its obligations under the related Contract or the
Transaction Documents, in the case of either (i) or (ii) above, without the
prior written consent of the Administrator. No Originator shall make any written
change in any Credit and Collection Policy without giving prior written notice
thereof to the Administrator.
(d)    Receivables Not to be Evidenced by Promissory Notes or Chattel Paper.
Except as otherwise provided in the Receivables Purchase Agreement in regard to
servicing, take any action to cause or permit any Receivable generated by it
that is sold by it hereunder to become evidenced by any “instrument” or “chattel
paper” (as defined in the applicable UCC).
(e)    Mergers, Acquisitions, Sales, etc. (i) Be a party to any merger,
consolidation or other restructuring, except a merger, consolidation or other
restructuring where the Buyer and the Administrator have each (A) received 30
days’ prior notice thereof, (B) consented in writing thereto if the resulting
entity following such merger, consolidation or other restructuring is any Person
other than an Originator, (C) received executed copies of all documents,
certificates and opinions (including, without limitation, opinions relating to
bankruptcy and UCC matters) as the Buyer or the Administrator shall request and
(D) been satisfied that all other action to perfect and protect the interests of
the Buyer and the Administrator, on behalf of the Purchasers, in and to the
Receivables to be sold by it hereunder and other Related Rights, as requested by
the Buyer or the Administrator shall have been taken by, and at the expense of
such Originator (including the filing of any UCC financing statements, the
receipt of certificates and other requested documents from public officials and
all such other actions required pursuant to Section 7.3) or (ii) directly or
indirectly sell, transfer, assign, convey or lease (A) whether in one or a
series of transactions, all or substantially all of its assets or (B) any
Receivables or any interest therein (other than pursuant to this Agreement).
(f)    Lock-Box Banks. Make any changes in its instructions to Obligors
regarding Collections on Receivables sold or otherwise conveyed by it hereunder
or add or terminate any bank as a Lock-Box Bank unless the requirements of
Section 1(f) of Exhibit IV to the Receivables Purchase Agreement have been met.
(g)    Accounting for Purchases. Account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as sales of the Receivables and Related Rights by such Originator to
the Buyer.

701741768 12403015
 




--------------------------------------------------------------------------------




(h)    Transaction Documents. Enter into, execute, deliver or otherwise become
bound after the Closing Date by any agreement, instrument, document or other
arrangement that restricts the right of such Originator to amend, supplement,
amend and restate or otherwise modify, or to extend or renew, or to waive any
right under, this Agreement or any other Transaction Document.
SECTION 6.4    Substantive Consolidation. Each Originator hereby acknowledges
that this Agreement and the other Transaction Documents are being entered into
in reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:
(a)    such Originator shall not be involved in the day to day management of the
Buyer;
(b)    such Originator shall maintain separate corporate records and books of
account from the Buyer and otherwise will observe corporate formalities and, to
the extent that it and the Buyer have offices in the same location, there shall
be a fair and appropriate allocation of overhead costs between them, and each
shall bear its fair share of such expenses);
(c)    the financial statements and books and records of such Originator shall
be prepared to reflect and shall reflect the separate existence of the Buyer;
provided, that the Buyer’s assets and liabilities may be included in a
consolidated financial statement issued by an affiliate of the Buyer; provided,
however, that any such consolidated financial statement or the notes thereto
shall make clear that the Buyer’s assets are not available to satisfy the
obligations of such affiliate;
(d)    except as permitted by the Receivables Purchase Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) the Buyer’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;
(e)    all of the Buyer’s business correspondence and other communications that
are not conducted on its behalf by the Servicer or any Originator as
Sub-Servicer shall be conducted in the Buyer’s own name and on its own
stationery;
(f)    such Originator shall not act as an agent for the Buyer;
(g)    such Originator shall not conduct any of the business of the Buyer in its
own name (except in the capacity of Sub-Servicer);
(h)    such Originator shall not pay any liabilities of the Buyer out of its own
funds or assets;
(i)    such Originator shall maintain an arm’s-length relationship with the
Buyer;
(j)    such Originator shall not assume or guarantee or become obligated for the
debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;

701741768 12403015
 




--------------------------------------------------------------------------------




(k)    such Originator shall not acquire obligations of the Buyer;
(l)    such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer, including, without limitation,
shared office space;
(m)    such Originator shall identify and hold itself out as a separate and
distinct entity from the Buyer;
(n)    such Originator shall correct any known misunderstanding respecting its
separate identity from the Buyer;
(o)    such Originator shall not enter into, or be a party to, any transaction
with the Buyer, except in the ordinary course of its business and on terms which
are intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(p)    such Originator shall not pay the salaries of the Buyer’s employees, if
any; and
(q)    to the extent not already covered in paragraphs (a) through (p) above,
such Originator shall comply and/or act in accordance with all of the other
separateness covenants set forth in Section 3 of Exhibit IV to the Receivables
Purchase Agreement.
ARTICLE VII    

ADDITIONAL RIGHTS AND OBLIGATIONS

IN RESPECT OF RECEIVABLES
SECTION 7.1    Rights of the Buyer. Each Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under the Receivables
Purchase Agreement (including, without limitation, the Administrator) to take
any and all steps in such Originator’s name necessary or desirable, in their
respective determination, to collect all amounts due under any and all
Receivables sold or otherwise conveyed or purported to be conveyed by it
hereunder, including, without limitation, endorsing the name of such Originator
on checks and other instruments representing Collections and enforcing such
Receivables and the provisions of the related Contracts that concern payment
and/or enforcement of rights to payment.
SECTION 7.2    Responsibilities of the Originators. Anything herein to the
contrary notwithstanding:
(a)    Collection Procedures. Each Originator agrees to direct its respective
Obligors to make payments of Receivables sold or otherwise conveyed or purported
to be conveyed by it hereunder, directly to, or directly to a post office box
related to, the relevant Lock-Box Account at a Lock-Box Bank. Each Originator
further agrees to transfer any Collections of Receivables sold or conveyed by it
hereunder that it receives directly to a Lock-Box Account within two (2)
Business Days of receipt thereof, and agrees that all such Collections shall be
deemed to be received in trust for the Buyer and the Administrator (for the
benefit of the Purchasers).

701741768 12403015
 




--------------------------------------------------------------------------------




(b)    Each Originator shall perform its obligations hereunder, and the exercise
by the Buyer or its designee of its rights hereunder shall not relieve such
Originator from such obligations.
(c)    None of the Buyer, the Servicer, the Purchasers, the Purchaser Agents or
the Administrator shall have any obligation or liability to any Obligor or any
other third Person with respect to any Receivables, Contracts related thereto or
any other related agreements, nor shall the Buyer, the Servicer, the Purchasers,
the Purchaser Agents or the Administrator be obligated to perform any of the
obligations of such Originator thereunder.
(d)    Each Originator hereby grants to the Administrator an irrevocable power
of attorney, with full power of substitution, coupled with an interest, during
the occurrence and continuation of a Purchase and Sale Termination Event to take
in the name of such Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by such Originator or transmitted or received by the Buyer (whether
or not from such Originator) in connection with any Receivable sold or otherwise
conveyed or purported to be conveyed by it hereunder or Related Right.
SECTION 7.3    Further Action Evidencing Purchases. On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
Pool Receivables and Contracts with a legend, acceptable to Buyer, evidencing
that the Pool Receivables have been transferred in accordance with this
Agreement and none of the Originators or Servicer shall change or remove such
notation without the consent of Buyer. Each Originator agrees that from time to
time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that the Buyer, the
Servicer, or the Administrator may reasonably request in order to perfect,
protect or more fully evidence the Receivables and Related Rights purchased by
the Buyer hereunder, or to enable the Buyer to exercise or enforce any of its
rights hereunder or under any other Transaction Document. Without limiting the
generality of the foregoing, upon the request of the Buyer or the Administrator,
such Originator will execute (if applicable), authorize and file such financing
or continuation statements, or amendments thereto or assignments thereof, and
such other instruments or notices, as may be necessary or appropriate.
Each Originator hereby authorizes the Buyer or its designee (including, without
limitation, the Administrator) to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, without the
signature of such Originator, relative to all or any of the Receivables sold or
otherwise conveyed or purported to be conveyed by it hereunder and Related
Rights now existing or hereafter generated by such Originator. If any Originator
fails to perform any of its agreements or obligations under this Agreement, the
Buyer or its designee (including, without limitation, the Administrator) may
(but shall not be required to) itself perform, or cause the performance of, such
agreement or obligation, and the expenses of the Buyer or its designee
(including, without limitation, the Administrator) incurred in connection
therewith shall be payable by such Originator.
SECTION 7.4    Application of Collections. Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by applicable law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrator)
or the Administrator, be applied as a Collection of any Receivable or
Receivables of such Obligor to the extent of any amounts then due and payable
thereunder before being applied to any other indebtedness of such Obligor.
ARTICLE VIII    
 


701741768 12403015
 




--------------------------------------------------------------------------------




PURCHASE AND SALE TERMINATION EVENTS
SECTION 8.1    Purchase and Sale Termination Events. Each of the following
events or occurrences described in this Section 8.1 shall constitute a “Purchase
and Sale Termination Event”:
(a)    The Facility Termination Date (as defined in the Receivables Purchase
Agreement) shall have occurred; or
(b)    Any Originator shall fail to make when due any payment or deposit to be
made by it under this Agreement or any other Transaction Document to which it is
a party and such failure shall remain unremedied for two (2) Business Days; or
(c)    Any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered, provided that such circumstance shall not constitute a Purchase and
Sale Termination Event if such representation or warranty, or such information
or report, is part of an Information Package, and is corrected promptly (but not
later than fifteen (15) days) after the Originator has knowledge or receives
notice thereof; and provided further that no breach of a representation or
warranty set forth in Section 5.14 or 5.20 shall constitute a Purchase and Sale
Termination Event pursuant to this clause (c) if credit has been given for a
reduction of the Purchase Price, the outstanding principal balance of the
applicable Subordinated Note has been reduced or the applicable Originator has
made a cash payment to the Buyer, in any case, as required pursuant to Section
3.4(c) with respect to such breach; or
(d)    Any Originator shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or any other Transaction Document to
which it is a party on its part to be performed or observed and such failure
shall continue for fifteen (15) days after the earlier of such Originator’s
knowledge or notice thereof.
SECTION 8.2    Remedies.
(a)    Optional Termination. Upon the occurrence and during the continuation of
a Purchase and Sale Termination Event, the Buyer (and not the Servicer), with
the prior written consent of the Administrator, shall have the option, by notice
to the Originators (with a copy to the Administrator), to declare the Purchase
Facility to be terminated.
(b)    Remedies Cumulative. Upon any termination of the Purchase Facility
pursuant to Section 8.2(a), the Buyer shall have, in addition to all other
rights and remedies under this Agreement, all other rights and remedies provided
under the UCC of each applicable jurisdiction and other applicable laws, which
rights shall be cumulative.
ARTICLE IX    
 


701741768 12403015
 




--------------------------------------------------------------------------------




INDEMNIFICATION
SECTION 9.1    Indemnities by the Originators. Without limiting any other rights
which the Buyer may have hereunder or under applicable law, each Originator,
severally and for itself alone, and Meritor, jointly and severally with each
Originator, hereby agrees to indemnify the Buyer and each of its officers,
directors, employees and agents (each of the foregoing Persons being
individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively called “Purchase and
Sale Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of the failure of such Originator to perform its
obligations under this Agreement or any other Transaction Document, or arising
out of the claims asserted against a Purchase and Sale Indemnified Party
relating to the transactions contemplated herein or therein or the use of
proceeds thereof or therefrom; excluding, however, (i) Purchase and Sale
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Purchase and Sale Indemnified Party, (ii) any
indemnification which has the effect of recourse for non-payment of the
Receivables due to a discharge in bankruptcy or similar insolvency proceeding or
other credit related reasons with respect to the relevant Obligor and (iii) any
overall income or franchise taxes, in either case, imposed on the applicable
Purchase and Sale Indemnified Party by the jurisdiction under whose laws such
Purchase and Sale Indemnified Party is organized, operates or where its
principal executive office is located or any political subdivision thereof.
Without limiting the foregoing, and subject to the exclusions set forth in the
preceding sentence, each Originator, severally for itself alone, and Meritor,
jointly and severally with each Originator, shall indemnify each Purchase and
Sale Indemnified Party for Purchase and Sale Indemnified Amounts relating to or
resulting from:
(a)    the transfer by such Originator of an interest in any Receivable to any
Person other than the Buyer;
(b)    the breach of any representation or warranty made by such Originator (or
any of its officers) under or in connection with this Agreement or any other
Transaction Document, or any information or report delivered by Originator
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;
(c)    the failure by such Originator to comply with any applicable law, rule or
regulation with respect to any Receivable generated by such Originator sold or
otherwise transferred or purported to be transferred hereunder or the related
Contract, or the nonconformity of any Receivable generated by such Originator
sold or otherwise transferred or purported to be transferred hereunder or the
related Contract with any such applicable law, rule or regulation;
(d)    the failure by such Originator to vest and maintain vested in the Buyer
an ownership interest in the Receivables generated by such Originator sold or
otherwise transferred or purported to be transferred hereunder (and not
reconveyed hereunder) free and clear of any Adverse Claim;
(e)    the failure to file, or any delay in filing, by such Originator financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
or purported Receivables generated by such Originator sold or otherwise
transferred or purported to be transferred hereunder, whether at the time of any
purchase or at any subsequent time to the extent required hereunder;

701741768 12403015
 




--------------------------------------------------------------------------------




(f)    any dispute, claim, offset or defense (other than discharge in bankruptcy
or similar insolvency proceeding of an Obligor or other credit related reasons)
of the Obligor to the payment of any Receivable or purported Receivable
generated by such Originator sold or otherwise transferred or purported to be
transferred hereunder (including, without limitation, a defense based on such
Receivable’s or the related Contract’s not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the services related to any such Receivable or
the furnishing of or failure to furnish such services;
(g)    any product liability claim arising out of or in connection with services
that are the subject of any Receivable generated by such Originator;
(h)    any Taxes which are required to be paid by reason of the purchase or
ownership of the Receivables generated by such Originator or any Related
Security connected with any such Receivables; and
(i)    any indemnification claim made pursuant to Section 1.19 of the
Receivables Purchase Agreement to the extent such claim arises (directly or
indirectly) from the issuance of any Letter of Credit at the request of such
Originator (or, in the case of Meritor, at the request of any Originator)
pursuant to Section 3.3; provided, however, that the Originators and Meritor
shall not have any obligation to reimburse any drawing on any such Letter of
Credit or to indemnify any Purchase and Sale Indemnified Party for any such
reimbursement.
ARTICLE X    

MISCELLANEOUS
SECTION 10.1    Amendments, etc.
(a)    The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer and each Originator, with the prior written consent of the
Administrator and the Majority Purchaser Agents.
(b)    No failure or delay on the part of the Buyer, the Servicer, any
Originator or any third-party beneficiary in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Buyer, the Servicer or any Originator in any case shall entitle it to any
notice or demand in similar or other circumstances. No waiver or approval by the
Buyer or the Servicer under this Agreement shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions. No
waiver or approval under this Agreement shall require any similar or dissimilar
waiver or approval thereafter to be granted hereunder.
(c)    The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

701741768 12403015
 




--------------------------------------------------------------------------------




SECTION 10.2    Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be delivered or sent by facsimile, or by
overnight mail, to the intended party at the mailing address or facsimile number
of such party set forth under its name on its signature page hereto or at such
other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto or in the case of the Administrator
or any Purchaser Agent, at their respective address for notices pursuant to the
Receivables Purchase Agreement. All such notices and communications shall be
effective (i) if delivered by overnight mail, when received, and (ii) if
transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means.
SECTION 10.3    No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Originator hereby authorizes the Buyer, at any time and from
time to time, to the fullest extent permitted by law, to set off, against any
obligations of such Originator to the Buyer arising in connection with the
Transaction Documents (including, without limitation, amounts payable pursuant
to Section 9.1) that are then due and payable or that are not then due and
payable but have accrued, any and all indebtedness at any time owing by the
Buyer to or for the credit or the account of such Originator.
SECTION 10.4    Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Buyer and each Originator and their
respective successors and permitted assigns. No Originator may assign any of its
rights hereunder or any interest herein without the prior written consent of the
Buyer and the Administrator, except as otherwise herein specifically provided.
This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time as the parties hereto shall agree. The rights and
remedies with respect to any breach of any representation and warranty made by
any Originator pursuant to Article V and the indemnification and payment
provisions of Article IX and Section 10.6 shall be continuing and shall survive
any termination of this Agreement.
SECTION 10.5    Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A
SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL
ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
SECTION 10.6    Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
and Meritor, jointly and severally with each Originator, agrees to pay on
demand:
(a)    to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable costs and
expenses incurred by such Person in connection with the enforcement of this
Agreement and the other Transaction Documents; and
(b)    all stamp, franchise and other taxes and fees payable in connection with
the execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes and fees.

701741768 12403015
 




--------------------------------------------------------------------------------




SECTION 10.7    SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
SERVICE MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
SECTION 10.8    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
SECTION 10.9    Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be. The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.
SECTION 10.10    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.

701741768 12403015
 




--------------------------------------------------------------------------------




SECTION 10.11    Acknowledgment and Agreement. By execution below, each
Originator expressly acknowledges and agrees that all of the Buyer’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Buyer to the Administrator (for the benefit of the
Purchasers) pursuant to the Receivables Purchase Agreement, and each Originator
consents to such assignment. Each of the parties hereto acknowledges and agrees
that the Purchasers, the Purchaser Agents and the Administrator are third-party
beneficiaries of the rights of the Buyer arising hereunder and under the other
Transaction Documents to which any Originator is a party, and notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
during the occurrence and continuation of a Termination Event under the
Receivables Purchase Agreement, the Administrator, and not the Buyer, shall have
the sole right to exercise all such rights and related remedies.
SECTION 10.12    No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding so long as any of the Subordinated Notes remains
outstanding and for at least one year and one day following the day on which all
amounts owed by the Buyer under this Agreement and the other Transaction
Documents are paid in full. Each Originator further agrees that notwithstanding
any provisions contained in this Agreement to the contrary, the Buyer shall not,
and shall not be obligated to, pay any amount in respect of any Subordinated
Note or otherwise to such Originator pursuant to this Agreement unless the Buyer
has received funds which may, subject to Section 1.4 of the Receivables Purchase
Agreement, be used to make such payment. Any amount which the Buyer does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in §101 of the Bankruptcy Code) against or corporate obligation of
the Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
Section 10.12 shall survive any termination of this Agreement.
SECTION 10.13    Limited Recourse. Except as explicitly set forth herein, the
obligations of the Buyer under this Agreement or any other Transaction Documents
to which it is a party are solely the obligations of the Buyer. No recourse
under any Transaction Document shall be had against, and no liability shall
attach to, any officer, employee, director, or beneficiary, whether directly or
indirectly, of the Buyer. The agreements in this Section 10.13 shall survive any
termination of this Agreement.
SECTION 10.14    Amendment and Restatement of Existing Agreement. This Agreement
amends and restates in its entirety, as of the date hereof, the Existing
Agreement. Upon the effectiveness of this Agreement in accordance with its
terms, the terms and provisions of the Existing Agreement shall, subject to this
paragraph, be superseded hereby in their entirety. Notwithstanding the foregoing
and for the avoidance of doubt, (a) all indemnification obligations of the
Originators under the Existing Agreement shall survive this Agreement, (b) all
purchases and sales under the Existing Agreement by the Originators to the
Company are ratified and confirmed as set forth in Section 1.2(c) and shall
survive this Agreement and (c) the security interests granted by the Originators
pursuant to Section 2.4 of the Existing Agreement shall remain in full force and
effect and shall survive this Agreement as security for all obligations of the
Originators under the Existing Agreement until such obligations have been
finally and fully paid and performed. Upon the effectiveness of this Agreement,
each reference to the Existing Agreement in any other document, instrument or
agreement shall mean and be a reference to this Agreement. Nothing contained
herein, unless expressly herein stated to the contrary, is intended to amend,
modify or otherwise affect any other instrument, document or agreement executed
and or delivered in connection with the Existing Agreement.



[Signature Pages Follow]

701741768 12403015
 




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), LLC, as an Originator
 

 


By:/s/ Carl D. Anderson II    

Name: Carl D. Anderson II

Title: Treasurer    
Address:
Meritor Heavy Vehicle Braking
 
Systems (USA), LLC
 
2135 West Maple Road
 
Troy, MI48084-7186
Attention:
Treasurer
Telephone:
248-435-1588
email:
Carl.Anderson@Meritor.com






701741768 12403015
S-4
Fourth Amended and Restated
Purchase and Sale Agreement




--------------------------------------------------------------------------------


MERITOR HEAVY VEHICLE SYSTEMS, LLC, as an Originator
 

 


By:/s/ Carl D. Anderson II    

Name: Carl D. Anderson II

Title: Treasurer
                        
Address:
Meritor Heavy Vehicle Systems,
 
LLC
 
2135 West Maple Road
 
Troy, MI48084-7186
Attention:
Treasurer
Telephone:
248-435-1588
Email:
Carl.Anderson@Meritor.com




701741768 12403015
S-4
Fourth Amended and Restated
Purchase and Sale Agreement




--------------------------------------------------------------------------------


MERITOR, INC.,

as Servicer
 

 


By:/s/ Carl D. Anderson II    

Name: Carl D. Anderson II

Title: President and Treasurer
Address:
Meritor, Inc.
 
2135 West Maple Road
 
Troy, MI48084-7186
Attention:
Treasurer
Telephone:
248-435-1588
email:
Carl.Anderson@Meritor.com








701741768 12403015
S-4
Fourth Amended and Restated
Purchase and Sale Agreement




--------------------------------------------------------------------------------


ARVINMERITOR RECEIVABLES CORPORATION, as Buyer
 

 


By:/s/ Carl D. Anderson II    

Name:Carl D. Anderson II

Title: President and Treasurer
Address:
ArvinMeritor Receivables
 
Corporation
 
2135 West Maple Road
 
Troy, MI48084-7186
Attention:
Treasurer
Telephone:
248-435-1588
email:
Carl.Anderson@Meritor.com














701741768 12403015
S-4
Fourth Amended and Restated
Purchase and Sale Agreement




--------------------------------------------------------------------------------


    
Schedule I
 

LOCATION OF EACH ORIGINATOR
 



Originator
Location
Meritor Heavy Vehicle Braking Systems (USA), LLC
Delaware
Meritor Heavy Vehicle Systems, LLC
Delaware





--------------------------------------------------------------------------------


Schedule II
 

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS
 

Originator
Location of Books and Records
Meritor Heavy Vehicle Braking Systems (USA), LLC
2135 West Maple Road
Troy, MI48084-7186
Meritor Heavy Vehicle Systems, LLC
2135 West Maple Road
Troy, MI48084-7186







--------------------------------------------------------------------------------


Schedule III
 

TRADE NAMES
 

Legal Name
Trade Names
Meritor Heavy Vehicle Braking Systems (USA), LLC
•Meritor Heavy Vehicle Braking Systems
•Meritor
Meritor Heavy Vehicle Systems, LLC
•Meritor Heavy Vehicle Systems
•Meritor





--------------------------------------------------------------------------------


Schedule IV
 

ACTIONS/SUITS


None.








--------------------------------------------------------------------------------


Exhibit A
 

FORM OF PURCHASE REPORT
 

Originator:
[Name of Originator]
 
Purchaser:
ArvinMeritor Receivables Corporation
 
 
Date:
[_________________]
 
1.
Outstanding Balance of Receivables Purchased:
 
 
 
 
2.
98.25% (representing a 175 basis point fair market value discount for
uncertainty of payment and the time value of money)
 
 
 
3.
Purchase Price (1 x 2) = $ __________
 
 
4.
Reductions of the Purchase Price pursuant to Section 3.4(a) and (b): [______]









--------------------------------------------------------------------------------




Exhibit B
 

SUBORDINATED NOTE
New York, New York

[__________] [__], 20[__]
FOR VALUE RECEIVED, the undersigned, ARVINMERITOR RECEIVABLES CORPORATION, a
Delaware corporation (the “Buyer”), promises to pay to [________________], a
[______________] (“Originator”), on the terms and subject to the conditions set
forth herein and in the Purchase and Sale Agreement referred to below, the
aggregate unpaid Purchase Price of all Receivables purchased by the Buyer from
Originator pursuant to such Purchase and Sale Agreement, as such unpaid Purchase
Price is shown in the records of Servicer.
This Subordinated Note amends, restates, and replaces that certain Amended and
Restated Revolving Subordinated Promissory Note, dated as of September 8, 2009,
made by the Buyer in favor of the Originator pursuant to the Existing Agreement,
as defined in the Purchase and Sale Agreement described below (the “Replaced
Note”). This Subordinated Note is not intended to be, nor shall it be deemed to
be, a repayment of the Replaced Note.
1.Purchase and Sale Agreement. This Subordinated Note is one of the Subordinated
Notes described in, and is subject to the terms and conditions set forth in,
that certain Fourth Amended and Restated Purchase and Sale Agreement, dated as
of June 18, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Purchase and Sale Agreement”), among
the Buyer, the Originator, and the various entities listed thereto as
Originators. Reference is hereby made to the Purchase and Sale Agreement for a
statement of certain other rights and obligations of the Buyer and the
Originator.
2.    Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Purchase and Sale Agreement and in Exhibit I to
the Receivables Purchase Agreement (as defined in the Purchase and Sale
Agreement). In addition, as used herein, the following terms have the following
meanings:
“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.
“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Facility Termination Date.

701741768 12403015
Exhibit B




--------------------------------------------------------------------------------




“Senior Interests” means, collectively, (i) all accrued Discount on the
Purchased Interest, (ii) the fees referred to in Section 1.5 of the Receivables
Purchase Agreement, (iii) all amounts payable pursuant to Sections 1.7, 1.8,
1.10, 1.14, 1.19, 3.1 or 5.4 of the Receivables Purchase Agreement, (iv) the
Aggregate Capital and (v) all other obligations of the Buyer and the Servicer
that are due and payable, to (a) the Purchasers, the Purchaser Agents, the
Administrator and their respective successors, permitted transferees and assigns
arising in connection with the Transaction Documents and (b) any Indemnified
Party or Affected Person arising in connection with the Receivables Purchase
Agreement, in each case, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due, together with any and all interest and Discount accruing on any such
amount after the commencement of any Bankruptcy Proceedings, notwithstanding any
provision or rule of law that might restrict the rights of any Senior Interest
Holder, as against the Buyer or anyone else, to collect such interest.
“Senior Interest Holders” means, collectively, the Purchasers, the
Administrator, the Purchaser Agents and the Indemnified Parties and Affected
Persons.
“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.
3.    Interest. Subject to the Subordination Provisions set forth below, the
Buyer promises to pay interest on this Subordinated Note as follows: to (but
excluding) the date on which the entire aggregate unpaid Purchase Price is fully
paid, the aggregate unpaid Purchase Price from time to time outstanding shall
bear interest at a rate perannum equal to the rate of interest publicly
announced from time to time by PNC Bank, National Association, as its “base
rate”, “reference rate” or other comparable rate, as determined by the Servicer.
4.    Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Buyer shall pay accrued interest on this Subordinated Note on each
Monthly Settlement Date, and shall pay accrued interest on the amount of each
principal payment made in cash on a date other than a Monthly Settlement Date at
the time of such principal payment.
5.    Basis of Computation. Interest accrued hereunder shall be computed for the
actual number of days elapsed on the basis of a 365- or 366-day year.
6.    Principal Payment Dates. Subject to the Subordination Provisions set forth
below, payments of the principal amount of this Subordinated Note shall be made
as follows:
(a)    The principal amount of this Subordinated Note shall be reduced by an
amount equal to each payment deemed made pursuant to Sections 3.3 or 3.4 of the
Purchase and Sale Agreement; and
(b)    The entire remaining unpaid Purchase Price of all Receivables purchased
by the Buyer from Originator pursuant to the Purchase and Sale Agreement shall
be paid on the Final Maturity Date.
Subject to the Subordination Provisions set forth below, the principal amount of
and accrued interest on this Subordinated Note may be prepaid by, and in the
sole discretion of the Buyer, on any Business Day without premium or penalty.

701741768 12403015
Exhibit B




--------------------------------------------------------------------------------




7.    Payment Mechanics. All payments of principal and interest hereunder are to
be made in lawful money of the United States of America in the manner specified
in Article III of the Purchase and Sale Agreement.
8.    Enforcement Expenses. In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions set forth below and to
any limitation imposed by applicable law, the Buyer agrees to pay all expenses,
including reasonable attorneys’ fees and legal expenses, incurred by Originator
in seeking to collect any amounts payable hereunder which are not paid when due.
9.    Subordination Provisions. The Buyer covenants and agrees, and Originator
and any other holder of this Subordinated Note (collectively, Originator and any
such other holder are called the “Holder”), by its acceptance of this
Subordinated Note, likewise covenants and agrees on behalf of itself and any
holder of this Subordinated Note, that the payment of the principal amount of
and interest on this Subordinated Note is hereby expressly subordinated in right
of payment to the payment and performance of the Senior Interests to the extent
and in the manner set forth in the following clauses of this paragraph 9:
(a)    No payment or other distribution of the Buyer’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is (i) permitted under Section 1(n) of Exhibit IV to the
Receivables Purchase Agreement or (ii) made pursuant to clause (a) or (b) of
paragraph 6 of this Subordinated Note;
(b)    In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Buyer, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Buyer or any sale of
all or substantially all of the assets of the Buyer other than as permitted by
the Purchase and Sale Agreement (such proceedings being herein collectively
called “Bankruptcy Proceedings”), the Senior Interests shall first be paid and
performed in full and in cash before Originator shall be entitled to receive and
to retain any payment or distribution in respect of this Subordinated Note. In
order to implement the foregoing: (i) all payments and distributions of any kind
or character in respect of this Subordinated Note to which Holder would be
entitled except for this clause (b) shall be made directly to the Administrator
(for the benefit of the Senior Interest Holders); (ii) Holder shall promptly
file a claim or claims, in the form required in any Bankruptcy Proceedings, for
the full outstanding amount of this Subordinated Note, and shall use
commercially reasonable efforts to cause said claim or claims to be approved and
all payments and other distributions in respect thereof to be made directly to
the Administrator (for the benefit of the Senior Interest Holders) until the
Senior Interests shall have been paid and performed in full and in cash; and
(iii) Holder hereby irrevocably agrees that Administrator (acting on behalf of
the Purchasers), may in the name of Holder or otherwise, demand, sue for,
collect, receive and receipt for any and all such payments or distributions, and
file, prove and vote or consent in any such Bankruptcy Proceedings with respect
to any and all claims of Holder relating to this Subordinated Note, in each case
until the Senior Interests shall have been paid and performed in full and in
cash;

701741768 12403015
Exhibit B




--------------------------------------------------------------------------------




(c)    In the event that Holder receives any payment or other distribution of
any kind or character from the Buyer or from any other source whatsoever, in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note, such payment or other distribution shall be
received in trust for the Senior Interest Holders and shall be turned over by
Holder to the Administrator (for the benefit of the Senior Interest Holders)
forthwith. Holder will mark its books and records so as clearly to indicate that
this Subordinated Note is subordinated in accordance with the terms hereof. All
payments and distributions received by the Administrator in respect of this
Subordinated Note, to the extent received in or converted into cash, may be
applied by the Administrator (for the benefit of the Senior Interest Holders)
first to the payment of any and all expenses (including reasonable attorneys’
fees and legal expenses) paid or incurred by the Senior Interest Holders in
enforcing these Subordination Provisions, or in endeavoring to collect or
realize upon this Subordinated Note, and any balance thereof shall, solely as
between Originator and the Senior Interest Holders, be applied by the
Administrator (in the order of application set forth in Section 1.4(d) of the
Receivables Purchase Agreement) toward the payment of the Senior Interests; but
as between the Buyer and its creditors, no such payments or distributions of any
kind or character shall be deemed to be payments or distributions in respect of
the Senior Interests;
(d)    Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Subordinated Note, while any Bankruptcy
Proceedings are pending Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, Holder shall only be entitled to exercise
any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Subordinated
Note) to the extent that any payment arising out of the exercise of such rights
would be permitted under Section 1(n) of Exhibit IV to the Receivables Purchase
Agreement;
(e)    These Subordination Provisions are intended solely for the purpose of
defining the relative rights of Holder, on the one hand, and the Senior Interest
Holders on the other hand. Nothing contained in these Subordination Provisions
or elsewhere in this Subordinated Note is intended to or shall impair, as
between the Buyer, its creditors (other than the Senior Interest Holders) and
Holder, the Buyer’s obligation, which is unconditional and absolute, to pay
Holder the principal of and interest on this Subordinated Note as and when the
same shall become due and payable in accordance with the terms hereof or to
affect the relative rights of Holder and creditors of the Buyer (other than the
Senior Interest Holders);
(f)    Holder shall not, until the Senior Interests have been paid and performed
in full and in cash, (i) cancel, waive, forgive, transfer or assign, or commence
legal proceedings to enforce or collect, or subordinate to any obligation of the
Buyer, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, or now or hereafter existing, or due or to become due,
other than the Senior Interests, this Subordinated Note or any rights in respect
hereof or (ii) convert this Subordinated Note into an equity interest in the
Buyer, unless Holder shall, in either case, have received the prior written
consent of the Administrator;
(g)    Holder shall not, without the advance written consent of the
Administrator and Purchaser, commence, or join with any other Person in
commencing, any Bankruptcy Proceedings with respect to the Buyer until at least
one year and one day shall have passed since the Senior Interests shall have
been paid and performed in full and in cash;

701741768 12403015
Exhibit B




--------------------------------------------------------------------------------




(h)    If, at any time, any payment (in whole or in part) of any Senior Interest
is rescinded or must be restored or returned by a Senior Interest Holder
(whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;
(i)    Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests; (iii)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Interests, or release or compromise
any obligation of any nature with respect to any of the Senior Interests; (iv)
amend, supplement, amend and restate, or otherwise modify any Transaction
Document; and (v) release its security interest in, or surrender, release or
permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;
(j)    Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;
(k)    Each of the Senior Interest Holders may, from time to time, on the terms
and subject to the conditions set forth in the Transaction Documents to which
such Persons are party, but without notice to Holder, assign or transfer any or
all of the Senior Interests, or any interest therein; and, notwithstanding any
such assignment or transfer or any subsequent assignment or transfer thereof,
such Senior Interests shall be and remain Senior Interests for the purposes of
these Subordination Provisions, and every immediate and successive assignee or
transferee of any of the Senior Interests or of any interest of such assignee or
transferee in the Senior Interests shall be entitled to the benefits of these
Subordination Provisions to the same extent as if such assignee or transferee
were the assignor or transferor; and
(l)    These Subordination Provisions constitute a continuing offer from the
holder of this Subordinated Note to all Persons who become the holders of, or
who continue to hold, Senior Interests; and these Subordination Provisions are
made for the benefit of the Senior Interest Holders, and the Administrator may
proceed to enforce such provisions on behalf of each of such Persons.
10.    General. No failure or delay on the part of Originator in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Subordinated Note shall in any event be effective unless (i) the same shall be
in writing and signed and delivered by the Buyer and Holder and (ii) all
consents required for such actions under the Transaction Documents shall have
been received by the appropriate Persons.

701741768 12403015
Exhibit B




--------------------------------------------------------------------------------




11.    Maximum Interest. Notwithstanding anything in this Subordinated Note to
the contrary, the Buyer shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
be payable under this Subordinated Note would exceed the Highest Lawful Rate, or
if the holder of this Subordinated Note shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Buyer under this Subordinated Note
to a rate in excess of the Highest Lawful Rate, then (i) the amount of interest
which would otherwise be payable by the Buyer under this Subordinated Note shall
be reduced to the amount allowed by applicable law, and (ii) any unearned
interest paid by the Buyer or any interest paid by the Buyer in excess of the
Highest Lawful Rate shall be refunded to the Buyer. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by Originator under this Subordinated Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by Originator in connection herewith. If at
any time and from time to time (i) the amount of interest payable to Originator
on any date shall be computed at Originator’s Maximum Permissible Rate pursuant
to the provisions of the foregoing sentence and (ii) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to Originator would be less than the amount of interest payable to Originator
computed at Originator’s Maximum Permissible Rate, then the amount of interest
payable to Originator in respect of such subsequent interest computation period
shall continue to be computed at Originator’s Maximum Permissible Rate until the
total amount of interest payable to Originator shall equal the total amount of
interest which would have been payable to Originator if the total amount of
interest had been computed without giving effect to the provisions of the
foregoing sentence.
SECTION 1.    Governing Law. THIS SUBORDINATED NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
12.    Captions. Paragraph captions used in this Subordinated Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.

701741768 12403015
Exhibit B




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.    
ARVINMERITOR RECEIVABLES CORPORATION
 

By:    
Name:

Title:





701741768 12403015
Exhibit B




--------------------------------------------------------------------------------


Exhibit C
 

FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of ___________, 20___ (this “Agreement”) is
executed by__________, a [corporation] organized under the laws of __________
(the “Additional Originator”), with its principal place of business located at
__________.



BACKGROUND:
A.    ArvinMeritor Receivables Corporation, a Delaware corporation (the “Buyer”)
and the various entities from time to time party thereto, as Originators
(collectively, the “Originators”), have entered into that certain Fourth Amended
and Restated Purchase and Sale Agreement, dated as of June 18, 2012 (as amended,
restated, supplemented or otherwise modified through the date hereof, and as it
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Purchase and Sale Agreement”).
B.    The Additional Originator desires to become a Originator pursuant to
Section 4.3 of the Purchase and Sale Agreement.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:
SECTION 1.    Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Purchase Agreement (as defined
in the Purchase and Sale Agreement).
SECTION 2.    Transaction Documents. The Additional Originator hereby agrees
that it shall be bound by all of the terms, conditions and provisions of, and
shall be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents. From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.
SECTION 3.    Representations and Warranties. The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Purchase and Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein. The Additional Originator hereby represents and warrants
that its location (as defined in the applicable UCC) is [____________________],
and the offices where the Additional Originator keeps all of its Records and
Related Security is as follows:

701741768 12403015
Exhibit C
 




--------------------------------------------------------------------------------


                                                   

                                                   

                                                   
SECTION 4.    Miscellaneous. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to any
otherwise applicable conflicts of law principles (other than Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York). This Agreement
is executed by the Additional Originator for the benefit of the Buyer, and its
assigns, and each of the foregoing parties may rely hereon. This Agreement shall
be binding upon, and shall inure to the benefit of, the Additional Originator
and its successors and permitted assigns.
[Signature Pages Follow]

701741768 12403015
Exhibit C
 




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.



[NAME OF ADDITIONAL ORIGINATOR]
 

By:    
Name:    

Title:    



Consented to:
ARVINMERITOR RECEIVABLES CORPORATION
By:    
Name:    

Title:    
Acknowledged by:
PNC BANK, NATIONAL ASSOCIATION,

as Administrator
By:    
Name:    

Title:    

701741768 12403015
Exhibit C
 




--------------------------------------------------------------------------------


[PURCHASER AGENTS]
By:    
Name:    

Title:    
MERITOR, INC.,

as Performance Guarantor
By:    
Name:    

Title:    
 


701741768 12403015
Exhibit C
 


